Citation Nr: 0301390	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left inguinal 
hernia, status-post surgical repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 29, 1965 to 
April 19, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied 
entitlement to service connection for a left indirect 
inguinal hernia, status-post surgical repair.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained.

2.  The appellant's left inguinal hernia, status-post 
surgical repair was present at the time of his entry into 
military service.

3.  The appellant's left inguinal hernia, status-post-
surgical repair did not undergo a chronic increase in 
pathology beyond normal progression during military 
service.


CONCLUSIONS OF LAW

1.  The appellant's left indirect inguinal hernia, status-
post-surgical repair clearly and unmistakably existed 
prior to service, and the presumption of soundness on 
entrance is rebutted. 38 U.S.C.A. § 1111 (West 1991).

2.  The appellant's preexisting left inguinal hernia, 
status-post surgical repair was not aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply 
to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date, with the 
exception of the amendments relating to claims to reopen 
previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that entitlement to service connection for 
left indirect inguinal hernia, status-post surgical repair 
was warranted.  Such action was accomplished by means of 
statement of the case and an August 2001 letter from the 
RO to the veteran.  

The March 2001 Statement of the Case and August 2001 
letter 2002 set forth the duty to assist requirements of 
the VCAA as well as informing the veteran that he needed 
to identify relevant evidence and provide contact 
information.  These documents informed the veteran of the 
relevant criteria, and evidence needed, by which 
entitlement to service connection for left indirect 
inguinal hernia, status-post surgical repair could be 
granted.  

He was also notified of the information needed through 
letters from VA seeking additional evidence.  He was 
advised that he was to furnish the names and addresses of 
all health care providers who have treated him for his 
left indirect inguinal hernia, status-post surgical repair 
which were not currently of record.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the 
Supplemental Statement of the Case furnished the veteran 
and his representative in March 2002 sets forth the duty 
to assist requirements of the VCAA.  In view of these 
actions by VA, the Board finds that VA has no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed; the discussions in these various 
documents apprised him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above by the letters sent to the 
appellant from the RO.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied 
its duties to notify and assist the appellant in this 
case.  

I. FACTUAL BACKGROUND

The service medical records show that during the March 
1965 enlistment examination, the appellant reported no 
complaints of stomach, liver, or intestinal problems, or 
rupture.  The examination clinically evaluated the abdomen 
and viscera (to include a hernia) as normal.  

On April 7, 1995 the veteran was seen for complaints of 
intermittent swelling in the left scrotum for the past 
year.  He stated that it was worse at night but that it 
disappeared with sleep.  It was essentially asymptomatic.  
Examination showed a very large left scrotal indirect 
inguinal hernia which was somewhat difficult to reduce.  
There was a dilated inguinal ring.

On April 8, 1965 the veteran underwent a medical board 
evaluation.  It was noted that the veteran had been 
evaluated and a diagnosis of large left indirect inguinal 
hernia has been established.  The veteran reported that he 
had had a swelling in the left scrotum off and on for the 
past year.  It was usually larger in the evening but 
disappeared with sleep.  It was absent when he awoke in 
the morning.  Over the past year it had come to be more 
persistently present.  He denied any difficulty or pain in 
this area.  The examiner noted that a review of the 
entrance examination shows the abdomen and viscera 
(including hernia) to be normal, and that the veteran 
insisted that it was present on the day of his 
examination.

Physical examination revealed a very large mass in the 
left scrotum.  With gentle pressure and manipulation this 
mass was gradually reduced into the abdomen.  The examiner 
found that examination of the left inguinal ring revealed 
it to be moderately large and dilated.  On the slightest 
straining or coughing there was an obvious hernia bulge.  
On standing, the hernia again became obvious.  

It was reported that because of the size of the hernia and 
it being somewhat difficult to reduce, it was felt that 
the veteran could not complete basic training and 
discharge was recommended.  Chest x-ray, urinalysis and 
serology were negative.  The medical board determined that 
the appellant's hernia existed prior to entry into service 
and had not been permanently aggravated by service.  It 
was recommended that the appellant receive a discharge 
from service due to the hernia disability.  The diagnosis 
was large left indirect inguinal hernia.  

The record shows that the appellant was subsequently 
discharged based upon the April 1965 Medical Board 
examination findings relating to his hernia.  

In October 1973 the appellant was admitted to a private 
hospital in order to have surgery for a large left 
indirect inguinal hernia.  The clinical history shows that 
the appellant had known he had a hernia for eight or nine 
years.  During recent years the hernia had not been 
completely reducible.  The appellant reported no 
difficulty until two weeks earlier when he experienced 
pain for the first time.  He underwent a left inguinale 
herniorrhaphy.

The veteran has been examined and treated intermittently 
at a VA outpatient clinic from February 2001 to August 
2001 for various disorders.  An examination conducted in 
February 2001 showed no evidence of any hernia.  

In the March 2002 substantive appeal the appellant stated 
that the hernia was not present when he entered active 
duty but the condition happened while he was on active 
duty.  


II. ANALYSIS

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110 (West 1991 & Supp. 2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination. 38 U.S.C.A. §§ 1111 (West 1991); 38 C.F.R. § 
3.304(b) (2002).  The presumption of soundness can be 
rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service. 38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).  

In determining whether a disorder existed prior to entry 
into service, it is important to look at accepted medical 
principles including clinical factors pertinent to the 
basic character, origin, and development of the disorder. 
38 C.F.R. § 3.304(b)(1) (2002).  History given by the 
veteran, which conformed to accepted medical principles, 
in conjunction with basic clinical data, is probative 
evidence of the incurrence, symptoms, and course of the 
disorder. 38 C.F.R. § 3.304(b)(2) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during service.  Where the evidence 
shows that there was an increase in disability during 
service, there is a presumption that the disability was 
aggravated by service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable 
evidence (obvious or manifest) that the increase in 
severity was due to the natural progress of the 
disability. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2002).

There is no aggravation of a preexisting disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior 
to, during, and subsequent to service. 38 C.F.R. § 
3.306(b) (2002).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease or injury is otherwise aggravated by service. 
38 C.F.R. § 3.306(b)(1) (2002).

In this regard, appellant's statements and testimony are 
considered to be competent evidence when describing 
features or symptoms of an injury or illness or an event. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion. 
Espiritu, supra.

The first aspect of the claim to be determined is whether 
a hernia disability was present at the time of the 
appellant's entry into active service.  In this regard, 
the entrance examination showed no evidence of a hernia.  
On April 7, 1965, nine days after entrance into active 
duty an examination, an examination showed large left 
inguinal hernia.  At that time and during the examination 
the next day the veteran reported that the hernia had been 
present for a year and further that the hernia would not 
be present when he awoke in the morning.  A medical 
evaluation board determined that the hernia pre-existed 
service.  The Board concurs.  Thus, the Board finds that 
there is clear and unmistakable evidence the left inguinal 
hernia was present at the time of entrance and to active 
duty and the presumption of soundness on entrance is 
rebutted.

The next aspect of the claim to be determined is whether 
the preservice left inguinal hernia underwent a chronic 
increase in disability during service beyond any normal 
progression.

As previously indicated the entrance examination showed no 
pertinent abnormality.  On April 7, 1965, nine days after 
entrance into active duty an examination showed large left 
inguinal hernia.  However, the inservice examinations 
indicated that the hernia was essentially non-symptomatic 
and was reducible.  Also, the medical board determined 
that the hernia was not permanently aggravated by service.  
Additionally the first post service medical evidence of a 
hernia was in October 1973, more than 8 years following 
service at which time he underwent a left inguinal hernia.  
Also, at that time he indicated that the hernia had been 
essentially asymptomatic until two weeks earlier.  

After reviewing the record, the Board finds that the 
available medical evidence does not demonstrate that the 
preservice left inguinal hernia underwent a chronic 
increase in severity beyond normal progression.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.


ORDER

Entitlement to service connection for a left i inguinal 
hernia, status-post-surgical repair is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

